As filed with the Securities and Exchange Commission on February 22, 2010 Registration No. 333- UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM S-8 REGISTRATION STATEMENTUNDER THESECURITIES ACT OF 1933 Koninklijke Philips Electronics N.V.(Exact Name of Registrant as Specified in Its Charter)Royal Philips Electronics(Registrant’s Name for Use in English) The Netherlands(State or Other Jurisdiction of Incorporation or Organization)None(I.R.S. Employer Identification Number) Breitner Tower, Amstelplein 2, Amsterdam 1070MX, The Netherlands(Address of Principal Executive Offices) KoninklijkePhilips Electronics N.V. Nonqualified Stock Purchase PlanRoyal Philips Electronics Long-Term Incentive Plan (Consisting of Global PhilipsStock Option Program and Global Philips Restricted Share Rights Program)(Full Title of the Plan) Pamela
